Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed October 22, 2021, caused the withdrawal of the rejection of claims 1, 7, 8, 10-14, 18, 19, 23, 24, 29, and 32 under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2011/0284831 A1) in view of Shin et al. (WO 2012/173369 A2) as set forth in the Office action mailed July 9, 2021.
Applicant’s amendment of the claims, filed October 22, 2021, caused the withdrawal of the rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2011/0284831 A1) in view of Shin et al. (WO 2012/173369 A2) and Pflumm et al. (US 2011/0095282 A1) as set forth in the Office action mailed July 9, 2021.
The amendment of the claims in copending Application No. 15/128,381 caused the withdrawal of the provisional rejection of claims 1, 7, 8, 10-14, 18, 19, 23, 24, 29, and 32 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/128,381 as set forth in the Office action mailed July 9, 2021.
The closest prior art Kaiser et al. (US 2011/0284831 A1) disclose an organic electroluminescent device (OLED) comprising two or more light emitting layers disposed between an anode and a cathode.  The OLED further comprises two electron-transport layers disposed between the cathode and the light emitting layer that is closest to the cathode.  The compositions of the two electron-transport layers are different.  For example, see Kaiser’s Figure and paragraphs [0001], [0010]-[0015] and [0019].  Electron-transport layer 2 is disposed between the cathode and electron-transport layer 1.  That is, Kaiser’s electron-transport layer 1 is at the position of the presently required first electron transporting layer, and Kaiser’s electron-transport layer 2 is at the position of the presently required second electron transporting layer. Kaiser nor the prior art teach or make obvious the applicant’s claimed energy relationship between the host and the compound represented by Formula 1; therefore, claims 1, 7, 8, 10-12, 14, 18, 19, 24, 29, and 32 (renumbered 1-12) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759